Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email (attached) by Mr. Jack Gau on 26 May 21 following an initial telephone interview held on 25 May 21.
The claim set filed by the Applicant on 18 Feb 21 is further amended as follows:
1. (Currently Amended) An information analysis system, comprising:

an information analysis device and an analysis information reference device which is connected to communicate with the information analysis device through a communication network, wherein the information analysis device includes:

a receiving unit, implemented via a microprocessor including a timer, that receives position information of a plurality of movable bodies wherein the position information includes information indicating a position at a time when positioning is performed and the time when the positioning is performed;

a storage unit, implemented via a memory, that stores information relevant to a plurality of roads which the plurality of movable bodies are authorized to travel upon,, and map information that is managed within a plurality of mesh-like grid regions of a map that includes at least the plurality of roads and the facility;

a visit frequency calculator, implemented via the microprocessor, that calculates a visit frequency of each of the movable bodies of the plurality of moveable bodies visiting the facility on the basis of the position information of the plurality of movable bodies and the information relevant to the facility; and

, wherein the movement route identification unit further increments a first counter value each time the movement route of each of the identified movable bodies of the plurality of moveable bodies to the facility is included within any particular mesh-like grid region of the plurality of mesh-like grid regions of the map, and increments a second counter value each time the movement route of each of the identified movable bodies of the plurality of moveable bodies to the facility is not included within any particular mesh-like grid region of the plurality of mesh-like grid regions of the map; and

wherein the analysis information reference device, includes:

an analysis condition receiving unit, implemented via another microprocessor, that receives a desired analysis condition from a user, wherein the desired analysis condition includes visiting the facility at least the designated plurality of times; and

a display that displays results associated with the desired analysis condition from the user by displaying an image of the[[a]] map and the facility including at least one of the plurality of the mesh-like grid regions of the map, wherein each displayed mesh-like grid region of the plurality of the mesh-like grid regions of the map is indicative of the desired analysis condition for the corresponding mesh-like grid region, and wherein the displayed results further include each identified movement route for each displayed mesh-like grid region along with the first counter value divided by the sum of the first counter value and the second counter value, received from the movement route identification unit.

2. (Currently Amended) An information analysis system, comprising:



a receiving unit, implemented via a microprocessor including a timer, that receives position information of a plurality of movable bodies wherein the position information includes information indicating a position at a time when positioning is performed and the time when the positioning is performed;

a storage unit, implemented via a memory, that stores information relevant to a plurality of roads which the plurality of movable bodies are authorized to travel upon,, and map information that is managed within a plurality of mesh-like grid regions of a map that includes at least the plurality of roads and the facility;

a visit frequency calculator, implemented via the microprocessor, that calculates a visit frequency of each of the movable bodies of the plurality of moveable bodies visiting the facility on the basis of the position information of the plurality of movable bodies and the information relevant to the facility; and

a movement route identification unit, implemented via the microprocessor, that identifies the plurality of movable bodies of which the visit frequency to the facility is less than or equal to a predetermined number of times on the basis of the visit frequency of each of the movable bodies of the plurality of moveable bodies and, for each of the identified movable bodies, identifies a movement route from a start position to the facility on the basis of the position information and the information relevant to the road, thereby identifying the movement route of each of the plurality of movable bodies that has not visited the facility or has visited the facility less than the predetermined number of times or equal to the predetermined number of times if it has been beyond a predetermined duration from a current time since the movable body has last visited the facility, wherein the movement route identification unit further increments a first counter value each time the movement route of each of the identified movable bodies of the plurality of moveable bodies to the facility is included within any particular mesh-like grid region of the plurality of mesh-like grid regions of the map, and increments a second counter value each time the movement route of each of the identified movable bodies of the plurality of moveable bodies to the facility is not included within any particular mesh-like grid region of the plurality of mesh-like grid regions of the map; and

wherein the analysis information reference device, includes:

an analysis condition receiving unit, implemented via another microprocessor, that receives a desired analysis condition from a user, wherein the desired analysis condition includes visiting the facility less than the predetermined number of times or equal to the predetermined number of times if it has been beyond a predetermined duration from a current time since the movable body has last visited the facility; and

a display that displays results associated with the desired analysis condition from the user by displaying an image of the[[a]] map including the facility including at least one of the plurality of the mesh-like grid regions of the map, wherein each displayed mesh-like grid region of the plurality of the mesh-like grid regions of the map is indicative of the desired analysis condition for the corresponding mesh-like grid region, and wherein the displayed results further include each identified movement route for each displayed mesh-like grid region along with the first counter value divided by the sum of the first counter value and the second counter value, received from the movement route identification unit.

3. (Previously Presented) The information analysis system according to claim 1, wherein the movement route identification unit further:

identifies the start position of the plurality of movable bodies on the basis of the position information of the plurality of movable bodies,

determines whether or not the identified start position exists in a predetermined range from the facility on the basis of the identified start position and the information relevant to the facility, and

identifies the movement route of the plurality of movable bodies to the facility by dividing the movement route into an in-predetermined range and an out-of-predetermined range.













5. (Currently Amended) An information analysis method performed by an information analysis system comprising an information analysis device and an analysis information reference device which is connected to communicate with the information analysis device through a communication network, the information analysis method comprising:

a method performed by the information analysis device and a method performed by the analysis information reference device, wherein the method performed by the information analysis device comprises:

receiving position information of a plurality of movable bodies wherein the position information includes information indicating a position at a time when positioning is performed and the time when the positioning is performed, from a timer;

storing information relevant to a plurality of roads which the plurality of movable bodies are authorized to travel upon,, and map information that is managed within a plurality of mesh-like grid regions of a map that includes at least the plurality of roads and the facility;

calculating a visit frequency of the plurality of movable bodies visiting the facility on the basis of the position information of the plurality of movable bodies and the information relevant to the facility;

identifying the plurality of movable bodies that visit the facility a designated plurality of times on the basis of the visit frequency of each of the movable bodies of the plurality of moveable bodies and, for each of the identified movable bodies, identifying a movement route from a start position to the facility on the basis of the position information and the information relevant to the road, thereby identifying the movement route of each of the plurality of movable bodies visiting the facility at least the designated plurality of times;

incrementing a first counter value each time the movement route of each of the identified movable bodies of the plurality of moveable bodies to the facility is included within any particular mesh-like grid region of the plurality of mesh-like grid regions of the map, and incrementing a second counter value each time the movement route of each of the identified movable bodies of the plurality of moveable bodies to the facility is not included within any particular mesh-like grid region of the plurality of mesh-like grid regions of the map; and

wherein the method performed by the analysis information reference device comprises:

receiving a desired analysis condition from a user, wherein the desired analysis condition includes visiting the facility at least the designated plurality of times; and

displaying results associated with the desired analysis condition from the user on a display by displaying an image of the[[a]] map including the facility and at least one of the plurality of the mesh-like grid regions of the map, wherein each displayed mesh-like grid region of the plurality of the mesh-like grid regions of the map is indicative of the desired analysis condition for the corresponding mesh-like grid region, and wherein displaying the results further includes each identified movement route for each displayed mesh-like grid region along with the first counter value divided by the sum of the first counter value and the second counter value, received from the information analysis device.

6. (Currently Amended) An information analysis method performed by an information analysis system comprising an information analysis device and an analysis information reference device which is connected to communicate with the information analysis device through a communication network, the information analysis method comprising:

a method performed by the information analysis device and a method performed by the analysis information reference device, wherein the method performed by the information analysis device comprises:

receiving position information of a plurality of movable bodies wherein the position information includes information indicating a position at a time when positioning is performed and the time when the positioning is performed, from a timer;

storing information relevant to a plurality of roads which the plurality of movable bodies are authorized to travel upon,, and map information that is managed within a plurality of mesh-like grid regions of a map that includes at least the plurality of roads and the facility;

calculating a visit frequency of the plurality of movable bodies visiting the facility on the basis of the position information of the plurality of movable bodies and the information relevant to the facility;

identifying the plurality of movable bodies of which the visit frequency to the facility is less than or equal to a predetermined number of times and, for each of the plurality of identified movable bodies, identifying a movement route from a start position to the facility on the basis of the position information and the information relevant to the road, thereby identifying the movement route of each of the plurality of movable bodies that has visited the facility less than the predetermined number of times or equal to the predetermined number of times if 

incrementing a first counter value each time the movement route of each of the identified movable bodies of the plurality of moveable bodies to the facility is included within any particular mesh-like grid region of the plurality of mesh-like grid regions of the map, and incrementing a second counter value each time the movement route of each of the identified movable bodies of the plurality of moveable bodies to the facility is not included within any particular mesh-like grid region of the plurality of mesh-like grid regions of the map; and

wherein the method performed by the analysis information reference device comprises:

receiving a desired analysis condition from a user, wherein the desired analysis condition includes visiting the facility less than the predetermined number of times or equal to the predetermined number of times if it has been beyond a predetermined duration from a current time since the movable body has last visited the facility; and

displaying results associated with the desired analysis condition from the user on a display by displaying an image of the[[a]] map including the facility and at least one of the plurality of the mesh-like grid regions of the map, wherein each displayed mesh-like grid region of the plurality of the mesh-like grid regions of the map is indicative of the desired analysis condition for the corresponding mesh-like grid region, and wherein displaying the results further includes each identified movement route for each displayed mesh-like grid region along with the first counter value divided by the sum of the first counter value and the second counter value, received from the information analysis device.

Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1-3 and 5-6 are allowed.  The following is an examiner’s statement of reasons for allowance: Applicant’s response dated 18 Feb 21 in combination with the agreed upon Examiner’s Amendment has enabled the withdrawal of all previously made claim objections and claim rejections under both 35 USC 112 and 35 USC 103.  Relating to the prior art of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663